Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action


Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 8, and 15 (and their respective dependent claims) are allowed.

As to the closest prior art of record, Roblek et al., USPGPUB 2019/0102144 (hereinafter “Roblek”) teaches a method, system, and program product for identifying/ verifying whether a monitored audio (vector/ segment of a song) is associated with a known audio (Abstract, Figs. 4, 6, 7, and corresponding descriptions). The matching process comprises segmenting the monitored audio (Fig. 4, 412), and calculating a confidence value associated with said segments. See ¶¶ [83], [109]-[115], and [128]).

Roblek does not disclose and/or suggest associating any of the segments with quantities of audience members exposed to the monitored audio during the segments.


available to the Examiner at this time and within the resources and time limits dictated by the Patent Office, when considering the claims as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Marandi/
Primary Examiner, Art Unit 2421